Citation Nr: 0026347	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
May 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied, as not well grounded, the 
veteran's claim for service connection for glaucoma.  

In March 1999, the veteran had a hearing a videoconference 
hearing in lieu of an in-person hearing before the 
undersigned Board Member.  In November 1999, the Board 
remanded this matter to the RO for further development.  
After completing the requested development, the RO continued 
the denial of the claim.  This case has since been returned 
to the Board for appellate action.  


FINDING OF FACT

Because the evidence does not include a competent medical 
opinion linking the veteran's glaucoma to service, the claim 
for service connection for glaucoma is not plausible.  


CONCLUSION OF LAW

The claim for service connection for glaucoma is not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

However, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "[a] plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); cert. denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(June 22, 1998).  If a claimant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994). Furthermore, a claim that is not well grounded 
must be denied.

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Establishing a claim for service connection as well grounded 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps, supra (expressly adopting definition of well-
grounded claim set forth in Caluza, supra); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993)

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, the veteran's service medical records are 
negative for complaints or findings pertaining to glaucoma.  
The veteran was seen at a service facility in April 1977 with 
complaints of blurred vision.  His vision was recorded as 
20/20.  No diagnosis was entered with respect to an eye 
disorder.  Subsequent medical records including the report of 
a separation examination dated in May 1977 showed no 
complaints or findings pertaining to glaucoma or any other 
eye disorder.  

The record includes numerous VA medical records dated from 
1978 to 1998.  Entries dated in February 1978 provide that 
the veteran was concerned about his eyes and that he 
complained of blurred vision; no diagnosis was provided.  An 
entry dated in 1979 shows that the veteran's left eye was 
swollen; no diagnosis or other findings were registered with 
respect to an eye disorder.  Medical records between 1979 and 
1984 do not show any complaints or findings of symptoms 
associated with glaucoma.  In 1984, an entry of possible 
glaucoma was entered.  A progress note dated in 1985 reflects 
a finding of glaucoma.  In 1994, the veteran received a full 
diagnosis of glaucoma, and subsequent medical records reflect 
that the veteran continued to be seen and treated for the 
disorder. 

The veteran asserts that his glaucoma was caused by service; 
however, there is no competent medical evidence to supported 
his assertions.  While the evidence does show that the 
veteran was seen on one occasion in service for blurred 
vision, there are no diagnoses or other clinical findings 
pertaining to glaucoma found in service medical records.  The 
evidence establishes that the veteran currently has glaucoma; 
however, there is no competent medical evidence attributing 
the veteran's eye disorder to service.  Notably, during his 
videoconference hearing, the veteran testified that he did 
not recall any physician telling him that his glaucoma is 
etiologically related to his period of service.  

Thus, the only indications of a link between glaucoma and 
active military service are veteran's assertions.  The 
veteran is competent to attest to the symptoms that he 
experienced in service.  However, the evidence does not 
establish that the veteran is a medical expert.  As a lay 
person without the appropriate medical training and 
expertise, the veteran is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran's personal belief that his 
glaucoma is the result of his military service cannot render 
the claim plausible.  In the absence of medical evidence 
(opinion) linking the glaucoma to active military service, 
the Board must find that the veteran's claim is not 
plausible.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for glaucoma is well grounded, VA is under 
no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice than any additional relevant 
evidence may exist that, if obtained, would make the 
veteran's claim well grounded.  See McKnight v. Gober, 131 
F.2d 1483, 1485 (Fed. Cir. 1997).  

As the RO has also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the Board doing 
likewise.  Furthermore, in a Statement of the Case dated in 
May 2000, the RO furnished the veteran with the legal 
requirement of submitting a well-grounded claim.  Hence, the 
Board finds that any duty to inform the veteran of the 
evidence needed to support his claim has been met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  


ORDER

In the absence of evidence of a well-grounded claim, the 
claim of entitlement to service connection for glaucoma is 
denied.  



		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


